Citation Nr: 1412414	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  10-18 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

1.  Whether new and material evidence has been submitted to reopen the claim for service connection for psoriasis, claimed as a skin disorder.  

2.  Entitlement to service connection for psoriasis, claimed as a skin disorder.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to August 1968 and unverified service in the Arkansas Air National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Muskogee, Oklahoma, Department of Veterans Affairs (VA) Regional Office (RO), which found new and material evidence had not been submitted to reopen the claim for service connection for psoriasis, claimed as a skin condition.  

In April 2012, the Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge (VLJ).  A transcript of the hearing is of record and associated with the claims folder.  


FINDINGS OF FACT

1.  Service connection for psoriasis, claimed as a skin disorder, was denied by an unappealed rating decision of July 1991.  

2.  Evidence received subsequent to the July 1991 rating decision raises a reasonable possibility of substantiating the claim of service connection for psoriasis, claimed as a skin disorder.  

3.  The competent and credible evidence of record shows the Veteran has psoriasis, claimed as a skin disorder as a result of service. 


CONCLUSIONS OF LAW

1.  The July 1991 RO decision which denied service connection for psoriasis is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.104(a); 20.302(a), 20.1103 (2013). 

2.  Evidence submitted subsequent to the July 1991 denial of service connection for psoriasis, claimed as a skin disorder, is new and material.  38 U.S.C.A. §§ 5107, 5108 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.156(a), 20.1103 (2013). 

3.  Psoriasis, claimed as a skin disorder, was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1154, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist and Notify

As to the issues of whether new and material evidence has been submitted to reopen the claim for service connection for psoriasis, claimed as a skin disorder and service connection for psoriasis, claimed as a skin disorder, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that there was any error with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  

New and Material Evidence

Unappealed rating decisions are final with the exception that a claim may be reopened by submission of new and material evidence.  When a Veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new and material."  Second, if VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of the appellant's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

The question of whether a claimant has submitted new and material evidence to reopen a claim and the question of whether upon such reopening, a claimant is entitled to VA benefits, are questions relating to a single 'matter' for purposes of the Board's jurisdiction under 38 U.S.C.A. § 7104(a).  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  It is the Board's jurisdictional responsibility to consider whether a claim should be reopened, no matter what the RO has determined.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The Court held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id. 

In determining whether the evidence presented or secured since the prior final disallowance of the claim is new and material, the credibility of the evidence is generally presumed.  Cox v. Brown, 5 Vet. App. 95, 98 (1993); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Veteran's claim for service connection for psoriasis, claimed as a skin disorder, was denied in a July 1991.  The RO determined that the evidence of record, to include his service treatment records, did not show the Veteran had psoriasis, nor was he treated for such in service.  Notice was provided to the Veteran in a letter of the same month.  No appeal was made within one year of the notice of denial.  The July 1991 denial thereby became final.  

The Veteran filed to reopen the claim for psoriasis, claimed as a skin disorder in January 2009.  A June 2009 rating decision continued to deny the claim. 

The evidence received since the July 1991 final decision includes medical statements and medical records from private dermatologists, an April 2011 VA examination, and the hearing testimony of the Veteran at an April 2012 videoconference hearing.  

All of the evidence cited above is new and material.  The medical statements and medical records provided by private dermatologists, show the Veteran has psoriasis.  The April 2011 VA examination, which indicates that the Veteran's psoriasis was not incurred in active duty, is still new and material evidence as it indicates that the Veteran has been diagnosed with psoriasis, which was not the case at the time of the prior denial.  Further, the April 2012 videoconference hearing testimony is also new and material.  The hearing testimony presented by the Veteran indicates the onset of psoriasis in service.  The Veteran testified that he had psoriasis, and he related that it occurred during service while in Vietnam.  This testimony, related to the onset of his psoriasis, is evidence of an unestablished fact.  Therefore, according to Shade, this evidence, is new and has never been before agency decisionmakers before, and is also material, because it would raise a reasonable possibility of substantiating the claim because when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Therefore, since the Board finds this evidence to be new and material, the claim will be reopened.  Having reopened the claim, the Board finds the claim may now be given a de novo review.  


Service Connection 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)). 

In each case where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a). 

Pursuant to 38 U.S.C.A. § 1154(b) (West 2002), with respect to combat veterans, "[VA] shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions and hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and to that end, shall resolve every reasonable doubt in favor of the veteran.  Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary." See also 38 C.F.R. § 3.304(d) (2013).  

However, it has been further held that 38 U.S.C.A. § 1154(b)  can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to the current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  Section 1154(b) does not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  A veteran must still generally establish his claim by competent medical evidence tending to show a current disability and a nexus between that disability and those service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 (1996); Kessel v. West, 13 Vet. App. 9 (1999).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335   (Fed. Cir. 2006). 

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


The Veteran asserts that service connection for psoriasis, claimed as a skin disorder, is due to service incurrence.  He states that while he was in service in Vietnam, in 1966 or 1967, he developed a skin disorder.  He was treated for the same with a prescription and he never went to sick bay or anything for the condition.  He maintains that the skin disorder that he has presently and has been treated for throughout the years is the same skin disorder he had in service.  

Service treatment records show in 1963, his records indicate that he had tinea versicolor.  His service treatment records also show that during his examination for flight training in September 1967, he had tinea versicolor on his back.  

The medical evidence of record shows that throughout the years, he has been treated and is presently treated for psoriasis.  One of his dermatologists, D.M.A., MD, indicated that he treated the Veteran for psoriasis from 1994 to 2002.  He noted that the Veteran was diagnosed with tinea versicolor in 1967.  He related that this was a common diagnosis for soldiers.  He stated that it was a possibility that tinea versicolor can be misdiagnosed for psoriasis.  

The April 2011 VA examination indicated that it was less likely as not that the Veteran's psoriasis was the result of his active military service.  The examiner stated that the Veteran was diagnosed with tinea versicolor in service but was not diagnosed with psoriasis until post service.  No skin scrapings or biopsy were taken during this examination or during any examination in service.  

The Veteran then testified at a videoconference hearing in April 2012.  The Veteran indicated that he served in Vietnam.   He also stated that his skin problem first began in 1966 or 1967 while in Vietnam.  He stated he was given a prescription for the skin disorder.  He also testified that he is unaware of whether his skin condition is tinea versicolor as diagnosed in service, or psoriasis, as presently diagnosed, but he knows that the skin disorder he has now is the same skin disorder he observed and had in service.  
 
As to the Veteran's claim for psoriasis, claimed as a skin disorder, the Board finds sufficient evidence of a skin disorder related to service.  Although the Veteran's skin disorder was diagnosed in service as tinea versicolor, the Veteran is clearly competent to state that it is the same condition he is currently experiencing, which is diagnosed as psoriasis.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The April 2011 VA examiner based her conclusion that the Veteran's psoriasis was not caused by military service on the fact that there was no documentation of psoriasis until it was diagnosed post service and tinea versicolor, on the other hand, was diagnosed in service.  However, as noted above, 38 U.S.C.A. § 1154(b) provides a presumption for combat veterans with regard to disease or injuries they experienced during combat.  In this case, the Veteran stated in part, that he has had a skin disorder, which he claims is the same as he presently has, since he served in combat in Vietnam.  Although there are no service personnel records to show specifically that this is the case, his DD 214 and service personnel records show that he served in Vietnam.  This is consistent with the circumstances and conditions of combat.  The Board has found no reason to doubt his credibility with regard to his report that he experienced the same skin condition he has now while in service.  Although the examiner reported that he had no history of psoriasis, the Veteran has alleged differently.  Moreover, neither the findings in service showing a skin disorder of tinea versicolor or his psoriasis that has been presently diagnosed by private dermatologist and the VA in April 2011, were determined by skin scrapings or biopsy.  

The Veteran has asserted that his psoriasis, claimed as a skin disorder, began in service and it has continued since that time.  This assertion is considered to be credible and sufficient to form the basis for service connection and as such, service connection for psoriasis, claimed as a skin disorder, is warranted. 

ORDER

Service connection for psoriasis, claimed as a skin disorder, is granted.  


____________________________________________
Michael J. Skaltsounis 
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


